386 U.S. 285
87 S. Ct. 1041
18 L. Ed. 2d 51
Albert G. BEATTIEv.CALIFORNIA.
No. 556, Misc.
Supreme Court of the United States
March 13, 1967

Albert G. Beattie, pro se.
Thomas C. Lynch, Atty. Gen. of California, for respondent.
On Petition for Writ of Certiorari to the District Court of Appeal of California, First Appellate District.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case remanded for further consideration in light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824.


2
Mr. Justice STEWART would grant certiorari and reverse the judgment for the reasons stated in his opinion concurring in the result in Chapman v. State of California, 386 U.S., at 42, 87 S.Ct., at 837.